Exhibit 10.3

SENIOR EXECUTIVE AGREEMENT

                        THIS AGREEMENT is made effective as of October 1, 2002,
between GLOBAL IMAGING SYSTEMS, INC., a Delaware corporation (the “Company”) and
PETER W. SHOEMAKER (“Executive”).

Recitals

                        A.   The Company and Executive desire to enter into an
agreement pursuant to which Executive will be employed as the Senior Vice
President and Chief Operating Officer of the Company on the terms and conditions
set forth in this Agreement.

                        B.   Certain definitions are set forth in Section 4 of
this Agreement.

Agreement

                        The parties hereto agree as follows:

                        1.   Employment. The Company hereby engages Executive to
serve as the Senior Vice President and Chief Operating Officer of the Company,
and Executive agrees to serve the Company, during the Service Term (as defined
in Section 1(d) hereof) in the capacities, and subject to the terms and
conditions, set forth in this Agreement.

                             (a)   Services. During the Service Term, Executive,
as Senior Vice President and Chief Operating Officer of the Company, shall have
all the duties and responsibilities customarily rendered by Chief Operating
Officers of companies of similar size and nature and as may be reasonably
assigned from time to time by the Board and the Company’s Chief Executive
Officer (the “CEO”). Executive will report directly to the CEO. Executive will
devote his best efforts and substantially all of his business time and attention
(except for vacation periods and periods of illness or other incapacity ) to the
business of the Company and its Affiliates. Notwithstanding the foregoing, and
provided that such activities do not interfere with the fulfillment of
Executive’s obligations hereunder, Executive may (A) serve as an officer,
director or trustee of any charitable or non-profit entity; (B) own a passive
investment in any private company and own up to 5% of the outstanding voting
securities of any public company; or (C) serve as a director of up to two other
companies so long as such companies do not compete with the Company. Unless the
Company and Executive agree to the contrary, Executive’s place of employment
shall be at the Company’s principal executive offices in Tampa, Florida;
provided, however, that Executive will travel to such other locations of the
Company and its Affiliates as may be reasonably necessary in order to discharge
his duties hereunder.

                                      (b)   Salary, Bonus and Benefits.


            (i)   Salary and Bonus. During the Service Term, the Company will
pay Executive a base salary (the “Annual Base Salary”) as the Board may
designate from


- 1 -



--------------------------------------------------------------------------------

  time to time, at the rate of not less than $325,000 per annum; provided,
however, that the Annual Base Salary shall be subject to review annually (at the
end of each of fiscal year of the Company) by the Board for upward increases
thereon. The Executive will be eligible to receive an annual bonus in an amount
of up to 50-100% of Executive’s Annual Base Salary for such fiscal year, as
determined by the Board based upon the Company’s achievement of budgetary and
other objectives set by the Board for bonuses for its senior executives
(including the CEO and the Company’s CFO). The calculation of the annual bonus
shall be made in good faith by the Board and consistent with past practice in
consultation with the Executive, which bonus criteria calculation shall be
reasonable in light of the Company’s past year’s performance and shall be
communicated to Executive by the Board prior to the start of the Company’s
fiscal year. The bonus criteria calculation for the fiscal year ending March 31,
2003 has been provided to Executive (provided that such bonus for the fiscal
year ending March 31, 2003 shall be prorated for the number of days in such
fiscal year actually served by Executive). Notwithstanding the foregoing,
Executive shall be guaranteed to receive a bonus equal to at least 50% of
Executive’s Annual Base Salary paid for the fiscal year ending March 31, 2003
(pro rated). For the fiscal year ending March 31, 2004 and thereafter, the Board
shall also reevaluate such bonus criteria calculation in light of the current
economic conditions in the Company’s industry. The annual bonus, if any, shall
be due and payable to Executive prior to June 30 of the following fiscal year.


            (ii)   Benefits. During the Service Term, Executive will be entitled
to such other benefits approved by the Board including those made available to
the Company’s other senior executives, including participation in the Company’s
healthcare plan. Executive shall be reimbursed for customary travel, civic and
luncheon club dues and other expenses, subject to standard and reasonable
documentation requirements. In addition, Executive will receive a stipend of
$900 per month for lease of an automobile and other related expenses during the
Service Term. Executive shall also be eligible to receive four weeks paid
vacation per annum. Any unused vacation time during each fiscal year shall be
“rolled-over” to the following fiscal year to the extent permitted by the
Company’s policies for other senior executives of the Company.


            (iii)   Stock Options. As of the effective date hereof, Executive
shall receive a stock option grant for the purchase of 50,000 shares of the
common stock of the Company at an exercise price equal to the closing price of
the Company’s common stock (the “Common Stock”) on the NASDAQ National Market
System as of the date hereof. In addition, Executive shall receive additional
grants of stock options for the purchase of 50,000 shares of the Common Stock on
April 1st of each year, to the extent he remains an employee of the Company as
of such April 1st dates. All options shall (i) be exercisable at the fair market
value of the Common Stock on the date of grant; (ii) vest annually over a
five-year period (subject to accelerated vesting upon certain events of
termination as provided for in Section 1(c)(ii) hereof, a change of control or
permanent disability to the extent permitted by the Company’s stock option
plan); and (iii) expire not later than the tenth anniversary of the date of
grant. The terms and conditions of the stock options shall


- 2 -



--------------------------------------------------------------------------------

  otherwise be those set forth under the Company’s stock option plan and shall
be consistent with the terms contained in stock option agreements provided to
other key executives of the Company.


            (iv)   Restricted Stock Grant. The Company shall provide Executive
with a restricted stock grant (the “Restricted Stock Grant”) of 40,000 shares of
the Company’s Common Stock pursuant to a customary restricted stock agreement.
The Restricted Stock Grant will vest over five years from October 1, 2002 with
20% vesting on the third anniversary of the date hereof, an additional 30%
vesting on the fourth anniversary of the date hereof and the balance (50%)
vesting on the fifth anniversary of the date hereof.


                             (c)   Termination.

            (i)   Events of Termination. Executive’s employment with the Company
shall cease upon:


                                          (A)   Executive’s death.

                                          (B)   Executive’s voluntary
retirement.

               (C)   Executive’s permanent disability, which means his
incapacity due to physical or mental illness such that he is unable to perform
the essential functions of his previously assigned duties for a period of six
months in any twelve month period and such permanent incapacity has been
determined to exist by either (x) the Company’s disability insurance carrier or
(y) by the Board in good faith based on competent medical advice in the event
that the Company does not maintain disability insurance on the Executive.


               (D)   Termination by the Company by the delivery to Executive of
a written notice from the Board or the CEO that Executive has been terminated
(“Notice of Termination”) with or without Cause. “Cause” shall mean:


                (1)   Executive’s (aa) conviction of a felony; (bb) Executive’s
commission of any other material act or omission involving dishonesty or fraud
with respect to the Company or any of its Affiliates or any of the customers,
vendors or suppliers of the Company or its Subsidiaries; (cc) Executive’s
misappropriation of material funds or assets of the Company for personal use; or
(dd) Executive’s engagement in unlawful harassment or other discrimination with
respect to the employees of the Company or its Subsidiaries;


                (2)   Executive’s continued substantial and repeated neglect of
his duties, after written notice thereof from the Board, and such


- 3 -



--------------------------------------------------------------------------------

  neglect has not been cured within 30 days after Executive receives notice
thereof from the Board;


                (3)   Executive’s gross negligence or willful misconduct in the
performance of his duties hereunder that results, or is reasonably expected to
result, in material damage to the Company; or


                (4)   Executive’s engaging in conduct constituting a breach of
Sections 2 or 3 hereof that is not cured in full within 15 days after notice of
default thereof from the Company.


  In order for the termination to be effective: Executive must be notified in
writing (which writing shall specify the cause in reasonable detail) of any
termination of his employment for Cause. Executive will then have the right,
within ten days of receipt of such notice, to file a written request for review
by the Company. In such case, Executive will be given the opportunity to be
heard, personally or by counsel, by the Board and a majority of the Directors
must thereafter confirm that such termination is for Cause. If the Directors do
not provide such confirmation, the termination shall be treated as other than
for Cause. Notwithstanding anything to the contrary contained in this paragraph,
Executive shall have the right after termination has occurred to appeal any
determination by the Board that such termination was for “Cause” to arbitration
in accordance with the provisions of Section 3(g) hereof.


              The delivery by the Company of notice to Executive that it does
not intend to renew this Agreement as provided in Section 1(d) shall constitute
a termination by the Company without Cause unless such notice fulfills the
requirements of Section 1(c)(i)(D)(1), (2), (3) or (4) above.


              (E)   Executive’s voluntary resignation by the delivery to the
Company and the Board of at least 45 days written notice from Executive that
Executive has resigned with or without Good Reason. “Good Reason” shall mean
Executive’s resignation from employment with the Company within 45 days after
the occurrence of any one of the following:


                 (1)   the failure of the Company to pay an amount owing to
Executive hereunder after Executive has provided the Company and the Board with
written notice of such failure and such payment has not thereafter been made
within 15 days of the delivery of such written notice;


                 (2)   any material reduction or diminution in the Executive’s
title, duties or responsibilities without his consent after Executive has
provided the Company with written notice within 30 days thereafter of such
reduction and such reduction has not thereafter been rescinded within 15 days of
the delivery of such written notice;


- 4 -



--------------------------------------------------------------------------------


                 (3)   the Executive’s resignation within one year after the
Effective Date of a Change of Control (as defined in Section 6 hereof);
provided, however, that in the event of a Change of Control as a result of the
departure of the Company’s CEO as specified in Section 6(e) hereof, such
resignation must occur within 90 days after the end of the 90-day period
referenced in Section 6(e).


                 (4)   the relocation of Executive from the Tampa, Florida
metropolitan area without his consent.


              The delivery by the Executive of notice to the Company that he
does not intend to renew this Agreement as provided in Section 1(d) shall
constitute a resignation by the Executive without Good Reason unless such notice
fulfills the requirements of Section 1(c)(i)(E)(1), (2), (3) or (4) above.


                                   (ii)   Rights on Termination.

               (A)   In the event that, prior to the third anniversary of the
date hereof, termination is by the Company without Cause (including by operation
of the last paragraph of Section 1(c)(i)(D) above) or by Executive with Good
Reason, the Company will continue to pay Executive a monthly amount equal to
150%1 of the monthly portion of the Annual Base Salary for a period equal to
12-months commencing on the date of termination on regular salary payment dates.
In the event that, on or after the third anniversary of the date hereof,
termination is by the Company without Cause (including by operation of the last
paragraph of Section 1(c)(i)(D) above) or by Executive with Good Reason, the
Company will continue to pay Executive a monthly amount equal to 150% of the
monthly portion of the Annual Base Salary for a period equal to 24 months
commencing on the date of termination on regular salary payment dates and the
Restricted Stock Grant will become 100% vested. The payments to Executive
pursuant to the foregoing two sentences are referred to as the “Severance
Payments.” In either event, (i) the Company will continue to provide Executive
with healthcare coverage during any period during which Executive is receiving
Severance Payments following the date of termination; (ii) the Restricted Stock
Grant shall become not less than 25% fully vested; (iii) all stock options
granted to Executive shall become 100% fully vested and shall remain exercisable
for a period of one year after the date of termination; and (iv) the Company
will pay to Executive in a lump sum any accrued but unused vacation time.


               (B)   If the Company terminates Executive’s employment for Cause,
if Executive retires before the third anniversary of the date hereof or if
Executive resigns without Good Reason (including by operation of the last
paragraph of Section 1(c)(i)(E)), the Company’s obligations to pay any


______________

    1   100% of Annual Base Salary plus 50% bonus.


- 5 -



--------------------------------------------------------------------------------


  compensation or benefits under this Agreement (other than accrued but unused
vacation time which shall be paid to Executive in a lump sum payment) and all
vesting under the Restricted Stock Grant and all stock options held by the
Executive will cease effective as of the date of termination. Executive’s right
to receive any other health or other benefits, if any, will be determined under
the provisions of applicable plans, programs or other coverages.


               (C)   If Executive retires after the third anniversary of the
date hereof but prior to the fifth anniversary of the date hereof, the Company’s
obligations to pay any compensation or benefits under this Agreement (other than
accrued but unused vacation time which shall be paid to Executive in a lump sum
payment) will cease effective as of the date of termination. Notwithstanding the
foregoing, all stock options held by Executive shall become 100% vested and
shall remain exercisable for a period of one year after the date of termination.
Executive’s right to receive any other health or other benefits, if any, will be
determined under the provisions of applicable plans, programs or other
coverages.


               (D)   If Executive retires after the fifth anniversary of the
date hereof, the Company’s obligations to pay any compensation or benefits under
this Agreement (other than accrued but unused vacation time which shall be paid
to Executive in a lump sum payment) will cease effective as of the date of
termination. Notwithstanding the foregoing, all stock options held by Executive
shall become 100% vested and shall remain exercisable for a period of one year
after the date of termination and the Restricted Stock Grant will become 100%
vested. Executive’s right to receive any other health or other benefits, if any,
will be determined under the provisions of applicable plans, programs or other
coverages.


               (E)   If Executive’s employment terminates because of Executive’s
death or permanent disability, the Company will pay Executive or his estate an
amount, if any, equal to the sum of (i) his accrued but unused vacation time and
(ii) his bonus for the current year prorated to reflect the number of days
Executive has worked during the year in which he dies or becomes permanently
disabled (such amount to be paid after the end of such year when bonuses are
normally paid to other senior executives of the Company). Notwithstanding the
foregoing, all stock options held by Executive shall become 100% vested and
shall remain exercisable for a period of one year after the date of death or
permanent disability. Executive’s or his estate’s right to receive any other
health or other benefits, if any, will be determined under the provisions of
applicable plans, programs or other coverages.


                            Notwithstanding the foregoing, the Company’s
obligation to Executive for severance pay or other rights under either
subparagraphs (A) or (B) above (the “Severance Pay”) shall cease if Executive is
in violation of the provisions of Sections 2 or 3 hereof. Until such time as
Executive

- 6 -



--------------------------------------------------------------------------------

has received all of his Severance Payments, he will be entitled to continue to
receive any health, life, accident and disability insurance benefits provided by
the Company to Executive under this Agreement. If Executive dies or is
permanently disabled, then Executive or his estate shall be entitled to any
disability income or life insurance payments from any insurance policies paid
for by the Company or its Affiliates as specified in such policies.

                                       (d)   Term of Employment. Unless
Executive’s employment under this Agreement is sooner terminated as a result of
Executive’s termination in accordance with the provisions of Section 1(c) above,
Executive’s employment under this Agreement shall commence on October 1, 2002
and shall terminate on April 1, 2005 (the “Service Term”); provided, however,
that Executive’s employment under this Agreement, and the Service Term, shall be
automatically renewed for additional one-year periods commencing on April 1,
2005 and, thereafter, on each successive anniversary of such date unless either
the Company or the Executive notify the other party in writing within ninety
(90) days prior to any such April 1st anniversary that it or he desires not to
renew Executive’s employment under this Agreement. All references herein to
“Service Term” shall include any renewals thereof after April 1, 2005.

                        2.   Confidential Information and Goodwill; Inventions.
Executive acknowledges and agrees that:

                             (a)   As a necessary function of Executive’s
employment hereunder, Executive will have access to and utilize Confidential
Information which constitutes a valuable and essential asset of the Company’s
business. Executive acknowledges and agrees that the Company’s Confidential
Information includes trade secrets as defined under Section 688.002(4) of the
Florida Statutes, including customer lists and proprietary business models,
which are crucial to the operation of the Company’s and its Subsidiaries’
business.

                             (b)   The Confidential Information, observations
and data obtained by him during the course of his performance under this
Agreement concerning the business and affairs of the Company are the property of
the Company, including information concerning the acquisition opportunities in
or reasonably related to the Business of which Executive becomes aware during
the Service Term. Therefore, Executive agrees that he will not disclose to any
unauthorized person or use for his own account any of the Confidential
Information without the Board’s written consent. Executive agrees to deliver to
the Company at the termination of his employment, or at any other time the
Company may request, all memoranda, notes, plans, records, reports and other
documents (including copies thereof) relating to the Company, the Business or
any other Confidential Information.

                             (c)   All inventions, innovations, developments,
improvements, methods, designs, analyses, drawings, software, reports and all
similar or related information (whether or not patented or patentable) developed
by Executive during the Service Term which (i) directly or indirectly relate to
the Company or its Affiliates or the Business, or (ii) result from any work
performed by Executive while employed by the Company or its Affiliates shall
belong to the Company and its Affiliates. Executive shall promptly disclose all
such inventions to the Board and perform all actions reasonably requested by the
Board (whether during or after the Service Term) to establish and confirm such
ownership (including, without limitation, assignments, consents, powers of
attorney and other instruments).

- 7 -



--------------------------------------------------------------------------------

                        3.   Noncompetition and Nonsolicitation.

                             (a)   Noncompetition. Executive acknowledges that
in the course of his employment with the Company he will become familiar with
the Company’s and its Affiliates’ trade secrets and with other confidential
information concerning the Company and that his services will be of special,
unique and extraordinary value to the Company and its Affiliates. Executive
further acknowledges that the business of the Company and its Subsidiaries is
nationwide. Therefore, Executive agrees that, during the Service Term and for
the greater of (i) one (1) year after the termination of all Severance Payments
received by the Executive or (ii) two (2) years after the date of termination of
Executive’s employment with the Company (collectively, the “Noncompete Period”),
he shall not either directly or indirectly for himself or on behalf of or in
conjunction with any other person, partnership, corporation or entity:

             (i)   own, maintain, engage in, render any services for, manage,
have any financial interest in, or permit his name to be used in connection with
as a shareholder, bondholder, creditor, officer, director, partner, agent,
contractor with, employee or representative of, or in any manner be associated
with, or give financial, technical or other assistance to any business competing
in the United States with the business of the Company and/or its Subsidiaries or
any business with which the Company or its Subsidiaries have firm plans to
engage in at the time of the Executive’s termination of employment with the
Company;


            (ii)   become employed by or associated with, in any capacity or in
any position similar to Executive’s position with the Company or in any capacity
or in any position in which Executive is required to compete with the Company or
its Subsidiaries, any person, partnership, corporation or entity anywhere in the
United States;


provided, however, that nothing contained herein shall prohibit Executive from
(i) owning up to five percent (5%) of the outstanding securities of a
publicly-held company or (ii) engaging in a consulting business so long as such
consulting business is limited to providing advice to copier/office equipment
dealers in markets not serviced by the Company or its Subsidiaries at the time
of Executive’s termination.

                             (b)   Nonsolicitation. During the Noncompete
Period, Executive shall not directly or indirectly through another entity (i)
induce or attempt to induce any senior management employee of the Company or any
Subsidiary or, to the actual knowledge of the Executive, any other employee of
the Company or any Subsidiary, to leave the employ of the Company or such
Subsidiary, or in any way interfere with the relationship between the Company or
any Subsidiary and any employee thereof or (ii) induce or attempt to induce any
customer, supplier, vendor, licensee or other business relation of the Company
or any Subsidiary to cease doing business with the Company or such Subsidiary,
or to modify its business relationship with the Company in a manner materially
adverse to the Company or any Subsidiary, or in any way materially disparage the
Company or its Subsidiaries to any such customer, supplier, vendor, licensee or
business relation of the Company or any Subsidiary.

- 8 -



--------------------------------------------------------------------------------

                             (c)   Enforcement. The Executive understands and
agrees the terms and conditions of Executive’s employment hereunder are in
consideration for Executive’s covenants contained in Section 2 and 3 of this
Agreement. If, at the time of enforcement of Section 2 or 3 of this Agreement, a
court holds that the restrictions stated herein are unreasonable under
circumstances then existing the parties hereto agree that the maximum duration,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum
duration, scope and area permitted by law. Because Executive’s services are
unique and because Executive has access to confidential information, the parties
hereto agree that money damages would be an inadequate remedy for any breach of
this Agreement. Therefore, in the event a breach or threatened breach of this
Agreement, the Company or its successors or assigns may, in addition to other
rights and remedies existing in their favor, apply to any court of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce, or prevent any violations of, the provisions hereof (without posting
a bond or other security). In addition, the Company shall have the right to
discontinue Severance Payments during any period in which Executive is in
violation of this Section 3 without prejudice to the Company’s rights to obtain
injunctive relief, damages and/or any other relief.

                        The Executive acknowledges and agrees that the
provisions of this Section 3 are reasonably necessary to protect the legitimate
business interests of the Company.

GENERAL PROVISIONS

                        4.   Definitions.

                              “Affiliate” of any Person means any other Person
which directly or indirectly controls, is controlled by or is under common
control with such Person.

                              “Board” means the Company’s board of directors or
the board of directors or similar management body of any successor of the
Company.

                              “Business” means any business of the Company or
its Subsidiaries now or hereafter engaged in, including without limitation the
business of distributing, selling and servicing office equipment in the United
States.

                              “Change of Control Period” shall mean the period
commencing on the Effective Date and ending on the first anniversary of the
Effective Date.

                              “Competitive Activity” means any business or
activity of Executive or any third party that is the same as the Business or
competitive with the Business.

                              “Confidential Information” means all confidential
information and trade secrets of the Company and its Affiliates including,
without limitation, the following: the identity, written lists, or descriptions
of any customers derived by the Company and its Subsidiaries, referral sources
or Organizations; financial statements, cost reports, or other financial
information; contract proposals or

- 9 -



--------------------------------------------------------------------------------

bidding information; business plans; training and operations methods and
manuals; personnel records; fee structures; and management systems, policies or
procedures, including related forms and manuals. “Confidential Information”
shall not include any information or knowledge which: (a) is in the public
domain other than by Executive’s breach of this Agreement; (b) is disclosed to
Executive lawfully by a third party who is not under any obligation of
confidentiality; (c) is otherwise generally known by persons engaged in the
Business; or (d) was known by Executive prior to his employment with the
Company.

                              “Effective Date” shall mean the first date on
which a Change of Control (as defined in Section 6) occurs. Anything in this
Agreement to the contrary notwithstanding, if a Change of Control occurs and if
the Executive’s employment with the Company is terminated within twelve months
prior to the date on which the Change of Control occurs, and if it is reasonably
demonstrated by the Executive that such termination of employment (i) was at the
request of a third party who has taken steps reasonably calculated to effect a
Change of Control or (ii) otherwise arose in connection with or anticipation of
a Change of Control, then for all purposes of this Agreement the “Effective
Date” shall mean the date immediately prior to the date of such termination of
employment.

                              “Organization” means any organization that has
contracted with the Company for the performance of services in connection with
the Business.

                              “Person” means an individual, a partnership, a
limited liability company, a corporation, an association, a joint stock company,
a trust, a joint venture, an unincorporated organization and a governmental
entity or any department, agency or political subdivision thereof.

                              “Subsidiary” means any corporation of which the
Company owns securities having a majority of the ordinary voting power in
electing the board of directors directly or through one or more subsidiaries.

                       5.   Notices. Any notice provided for in this Agreement
must be in writing and must be either personally delivered, mailed by first
class United States mail (postage prepaid, return receipt requested) or sent by
reputable overnight courier service (charges prepaid) or by facsimile to the
recipient at the address below indicated:

                        If to the Executive:

  Peter Shoemaker
c/o Global Imaging Systems, Inc.
3820 Northdale Boulevard, Suite 200A
Tampa, Florida 33624
Tel No.:   (888) 628-7834
Fax No.:   (813) 264-7877


                             and to:

  807A South Oregon Avenue
Tampa, Florida 33606

- 10 -



--------------------------------------------------------------------------------

                        If to the Company:

  3820 Northdale Boulevard, Suite 200A
Tampa, Florida 33624
Attention:  Thomas S. Johnson
Tel No.:   (888) 628-7834
Fax No.:   (813) 264-7877


                             with a copy to:

  Hogan & Hartson, LLP
555 Thirteenth Street, N.W.
Washington, D.C. 20004
Attention:  Christopher J. Hagan
Tel No.:     (202) 637-5771
Fax No.:     (202) 637-5910


or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.

                       6.   Change of Control. For the purpose of this
Agreement, a “Change of Control” shall mean:

                             (a)   The acquisition by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”), other than
Golder, Thoma, Cressey, Rauner Fund IV, L.P. and its Affiliates, of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of either (i) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (ii) the combined voting
power of the then -outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change of Control: (i) any
acquisition directly from the Company approved by the Board and Executive, (ii)
any acquisition by the Company, (iii) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (iv) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection (c) of this Section 6(a); or

                             (b)   Individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose

- 11 -



--------------------------------------------------------------------------------

initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

                             (c)   Consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination, (i) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 50% or more of, respectively, the then-outstanding
shares of common stock of the corporation resulting from such Business
Combination, or the combined voting power of the then-outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination or (iii) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

                             (d)   Approval by the stockholders of the Company
of a complete liquidation or dissolution of the Company; or

                                       (e)   Prior to the third anniversary of
the date hereof, the failure to appoint the Executive as Chief Executive Officer
of the Company within 90 days following the death, retirement, permanent
disability, resignation or termination of the Company’s CEO.

                       7.   Executive’s Representations and Warranties.
Executive represents and warrants that he has full and authority to enter into
this Agreement and fully to perform his obligations hereunder, that he is not
subject to any non-competition agreement, and that his past, present and
anticipated future activities have not and will not infringe on the proprietary
rights of others, including, but not limited to, proprietary information rights
or interfere with any agreements he has with any prior employee. Executive
further represents and warrants that he is not obligated under any contract
(including licenses, covenants or commitments of any nature) or other agreement,
or subject to any judgment, decree or order of any court or administrative
agency, which would conflict with or result in a breach of this Agreement or
which would in any manner interfere with the performance of his duties for the
Company.

- 12 -



--------------------------------------------------------------------------------

                       8.   General Provisions.

                             (a)   Expenses. Each party shall bear his or its
own expenses in connection with the negotiation and execution of this Agreement
and the consummation of the transactions contemplated by this Agreement.

                             (b)   Severability. Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein.

                             (c)   Complete Agreement. This Agreement, those
documents expressly referred to herein and other documents of even date herewith
embody the complete agreement and understanding among the parties and supersede
and preempt any prior understandings, agreements or representations by or among
the parties, written or oral, which may have related to the subject matter
hereof in any way.

                             (d)   Counterparts. This Agreement may be executed
in separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement.

                             (e)   Successors and Assigns. Except as otherwise
provided herein, this Agreement shall bind and inure to the benefit of and be
enforceable by Executive, the Company and their respective successors and
assigns; provided that the rights and obligations of Executive under this
Agreement shall not be assignable.

                             (f)   Choice of Law. This Agreement will be
governed by and construed in accordance with the internal laws of the State of
Florida, without giving effect to any choice of law or conflict of law provision
or rule (whether of the State of Florida or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Florida.

                             (g)   Remedies and Arbitration. Each of the parties
to this Agreement will be entitled to enforce its rights under this Agreement to
recover damages and costs (including reasonable attorney’s fees) caused by any
breach of any provision of this Agreement and to exercise all other rights
existing in its favor. Except for the remedies of the Company provided in
Section 3(c) hereof, the parties hereto agree to submit any disputes arising out
of or relating to this Agreement to binding arbitration in Tampa, Florida
administered by the American Arbitration Association under its Commercial
Arbitration Rules, before a panel of one arbitrator, and judgment on the award
rendered by the arbitrator may be entered into any court having jurisdiction
thereof. The prevailing party in any arbitration shall be entitled to recover
its reasonable attorneys’ fees and costs from the other party or parties.

                             (h)   Amendment and Waiver. The provisions of this
Agreement may be amended and waived only with the prior written consent of the
Company and Executive.

- 13 -



--------------------------------------------------------------------------------

                             (i)   Business Days. If any time period for giving
notice or taking action hereunder expires on a day which is a Saturday, Sunday
or holiday in the state in which the Company’s chief executive office is
located, the time period shall be automatically extended to the business day
immediately following such Saturday, Sunday or holiday.

                             (j)   Termination. This Agreement (except for the
provisions of Section 1) shall survive the termination of Executive’s employment
with the Company and shall remain in full force and effect after such
termination.

[THIS SPACE INTENTIONALLY LEFT BLANK]

- 14 -



--------------------------------------------------------------------------------

                        IN WITNESS WHEREOF, the parties hereto have executed
this Agreement on the date first written above.

  GLOBAL IMAGING SYSTEMS, INC.
  By: 


--------------------------------------------------------------------------------

      Thomas S. Johnson
President


   
  By: 


--------------------------------------------------------------------------------

      PETER W. SHOEMAKER


- 15 -
